Exhibit 10.2

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

IHOP SPV GUARANTOR LLC,

APPLEBEE’S SPV GUARANTOR LLC,

IHOP RESTAURANTS LLC,

APPLEBEE’S RESTAURANTS LLC,

APPLEBEE’S FRANCHISOR LLC

IHOP FRANCHISOR LLC,

IHOP PROPERTY LLC and

IHOP LEASING LLC,

each as a Guarantor

in favor of

CITIBANK, N.A.,

as Trustee

Dated as of September 30, 2014

and amended and restated as of June 5, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   SECTION 1 DEFINED TERMS; Rules of Construction      2  

1.1

  

Definitions

     2   SECTION 2 GUARANTEE      2  

2.1

  

Guarantee

     2  

2.2

  

No Subrogation

     3  

2.3

  

Amendments, etc. with respect to the Co-Issuer Obligations

     4  

2.4

  

Guarantee Absolute and Unconditional

     4  

2.5

  

Reinstatement

     5  

2.6

  

Payments

     5  

2.7

  

Information

     5   SECTION 3 SECURITY      5  

3.1

  

Grant of Security Interest

     5  

3.2

  

Certain Rights and Obligations of the Guarantors Unaffected

     8  

3.3

  

Performance of Collateral Documents

     9  

3.4

  

Stamp, Other Similar Taxes and Filing Fees

     9  

3.5

  

Authorization to File Financing Statements; Other Filing and Recording Documents

     10   SECTION 4 REPRESENTATIONS AND WARRANTIES      10  

4.1

  

Existence and Power

     10  

4.2

  

Company and Governmental Authorization

     11  

4.3

  

No Consent

     11  

4.4

  

Binding Effect

     11  

4.5

  

Ownership of Equity Interests; Subsidiaries

     11  

4.6

  

Security Interests

     12  

4.7

  

Other Representations

     13   SECTION 5 COVENANTS      13  

5.1

  

[Reserved]

     13  

5.2

  

Defaults or Events of Default; Covenants in Base Indenture and Other Transaction
Documents

     13  

5.3

  

Further Assurances

     13  

5.4

  

Legal Name, Location Under Section 9-301 or 9-307

     14  

5.5

  

Equity Interests

     15  

5.6

  

Management Accounts

     15   SECTION 6 REMEDIAL PROVISIONS      15  

6.1

  

Rights of the Control Party and Trustee upon Event of Default

     15  

6.2

  

Waiver of Appraisal, Valuation, Stay and Right to Marshaling

     17  

6.3

  

Limited Recourse

     18  

6.4

  

Optional Preservation of the Collateral

     18  

6.5

  

Control by the Control Party

     18  

6.6

  

The Trustee May File Proofs of Claim

     19  

6.7

  

Undertaking for Costs

     19  

6.8

  

Restoration of Rights and Remedies

     19  

 

i



--------------------------------------------------------------------------------

6.9

  

Rights and Remedies Cumulative

     20  

6.10

  

Delay or Omission Not Waiver

     20  

6.11

  

Waiver of Stay or Extension Laws

     20  

SECTION 7 THE TRUSTEE’S AUTHORITY

     20  

SECTION 8 MISCELLANEOUS

     21  

8.1

  

Amendments

     21  

8.2

  

Notices

     21  

8.3

  

Governing Law

     22  

8.4

  

Successors

     22  

8.5

  

Severability

     23  

8.6

  

Counterpart Originals

     23  

8.7

  

Table of Contents, Headings, etc.

     23  

8.8

  

Recording of Agreement

     23  

8.9

  

Waiver of Jury Trial

     23  

8.10

  

Submission to Jurisdiction; Waivers

     23  

8.11

  

Additional Guarantors

     24  

8.12

  

Currency Indemnity

     24  

8.13

  

Acknowledgment of Receipt; Waiver

     24  

8.14

  

Termination; Partial Release

     24  

8.15

  

Third Party Beneficiary

     25  

8.16

  

Entire Agreement

     25  

8.17

  

Amendment and Restatement

     25  

 

SCHEDULES

      

Schedule 4.5

 

—

    

Guarantor Ownership Relationships

EXHIBITS

      

Exhibit A

 

—

    

Form of Assumption Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT (as the same may be further amended, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of June 5, 2019, is made by APPLEBEE’S SPV GUARANTOR LLC,
a Delaware limited liability company (the “Applebee’s Holding Company
Guarantor”), IHOP SPV GUARANTOR LLC, a Delaware limited liability company (the
“IHOP Holding Company Guarantor” and, together with the Applebee’s Holding
Company Guarantor, the “Holding Company Guarantors” and each, a “Holding Company
Guarantor”), APPLEBEE’S RESTAURANTS LLC, a Delaware limited liability company
(the “Applebee’s Franchise Holder”), IHOP RESTAURANTS LLC, a Delaware limited
liability company (the “IHOP Franchise Holder” and, together with the Applebee’s
Franchise Holder, the “Franchise Holders”), APPLEBEE’S FRANCHISOR LLC, a
Delaware limited liability company (the “Applebee’s Franchisor”), IHOP
FRANCHISOR LLC, a Delaware limited liability company (the “IHOP Franchisor”),
IHOP PROPERTY LLC, a Delaware limited liability company (“IHOP Property”), IHOP
LEASING LLC, a Delaware limited liability company (“IHOP Leasing”, and together
with the Franchise Holders, the Applebee’s Franchisor, the IHOP Franchisor, IHOP
Property and any Additional Franchise Entity that becomes a party hereto,
collectively, the “Franchise Entities”, and together with the Holding Company
Guarantors, collectively, the “Guarantors”) in favor of CITIBANK, N.A., a
national banking association, as trustee under the Indenture referred to below
(in such capacity, together with its successors, the “Trustee”) for the benefit
of the Secured Parties.

W I T N E S S E T H:

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company
(“Applebee’s Issuer”), IHOP Funding LLC, a Delaware limited liability company,
(“IHOP Issuer” and collectively with the Applebee’s Issuer, the “Co-Issuers” and
each, a “Co-Issuer”) and the Trustee have entered into that certain Base
Indenture dated as of September 30, 2014 (the “Original Base Indenture”);

WHEREAS, the Co-Issuers and the Trustee have entered into an amendment and
restatement of the Original Base Indenture, dated as of the date hereof (as
amended on and prior to the date hereof and as restated as of the date hereof,
and the same may be further amended, amended and restated, supplemented or
otherwise modified from time to time, exclusive of any Series Supplements, the
“Base Indenture” and, together with all Series Supplements, the “Indenture”),
providing for the issuance from time to time of one or more Series of Notes
thereunder; and

WHEREAS, the Guarantors and the Trustee previously entered into that certain
Guarantee and Collateral Agreement, dated as of September 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Original Agreement”); and

WHEREAS, in connection with the amendment and restatement of the Original Base
Indenture, the parties hereto have agreed to amend and restate the Original
Agreement in the manner set forth in this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:

SECTION 1

DEFINED TERMS; RULES OF CONSTRUCTION

1.1    Definitions; Rules of Construction.

(a)    Unless otherwise defined herein, terms defined in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto and used
herein shall have the meanings given to them in such Base Indenture Definitions
List.

(b)    Any terms used in this Agreement (including, without limitation, for
purposes of Section 3) that are defined in the UCC and pertain to Collateral
shall be construed and defined as set forth in the UCC, unless otherwise defined
herein.

(c)    The following terms shall have the following meanings for purposes of
this Agreement:

“Co-Issuer Obligations” means all Obligations owed by the Co-Issuers to the
Secured Parties under the Indenture and the other Transaction Documents.

“Collateral” has the meaning assigned to such term in Section 3.1(a).

“Other Currency” has the meaning assigned to such term in Section 8.12.

“Termination Date” has the meaning assigned to such term in Section 2.1(d).

(d)    The rules of construction set forth in Section 1.4 of the Base Indenture
shall apply for all purposes under this Agreement.

SECTION 2

GUARANTEE

2.1    Guarantee.

(a)     Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Trustee, for the benefit of the Secured
Parties, the prompt and complete payment and performance by the Co-Issuers when
due (whether at the stated maturity, by acceleration or otherwise, but after
giving effect to all applicable grace or cure periods) of the Co-Issuer
Obligations. In furtherance of the foregoing and not in limitation of any other
right that the Trustee or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Co-Issuer to pay
any Co-Issuer Obligation when and as the same shall become due, but after giving
effect to all applicable grace or cure periods, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
jointly

 

2



--------------------------------------------------------------------------------

and severally promises to and shall forthwith pay, or cause to be paid, to the
Trustee for distribution to the applicable Secured Parties in accordance with
the Indenture, in cash, the amount of such unpaid Co-Issuer Obligations. This is
a guarantee of payment and not merely of collection.

(b)    Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.

(c)    Each Guarantor agrees that the Co-Issuer Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Trustee or any other Secured Party hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the date (the “Termination Date”) on which this Agreement ceases to
be of further effect in accordance with Article XII of the Base Indenture,
notwithstanding that from time to time prior thereto the Co-Issuers may be free
from any Co-Issuer Obligations.

(e)    No payment made by any of the Co-Issuers, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Trustee or
any other Secured Party from any of the Co-Issuers, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Co-Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Co-Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Co-Issuer Obligations), remain
liable hereunder for the Co-Issuer Obligations up to the maximum liability of
such Guarantor hereunder until the Termination Date.

2.2    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Trustee
or any other Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Trustee or any other Secured Party against the
Co-Issuers or any other Guarantor or any collateral security or guarantee or
right of offset held by the Trustee or any other Secured Party for the payment
of the Co-Issuer Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Co-Issuers or any other
Guarantor in respect of payments made by such Guarantor hereunder, until the
Termination Date. If any amount shall be paid to any Guarantor on account of
such subrogation, contribution or reimbursement rights at any time when all of
the Co-Issuer Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Trustee and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Trustee in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Trustee, if required), to
be applied against the Co-Issuer Obligations, whether matured or unmatured, in
such order as the Trustee may determine in accordance with the Indenture.

 

3



--------------------------------------------------------------------------------

2.3    Amendments, etc. with respect to the Co-Issuer Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Co-Issuer
Obligations made by the Trustee or any other Secured Party may be rescinded by
the Trustee or such other Secured Party and any of the Co-Issuer Obligations
continued, and the Co-Issuer Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Trustee or any other Secured Party, and the Base
Indenture and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Trustee or any other Secured Party for the payment of the
Co-Issuer Obligations may be sold, exchanged, waived, surrendered or released
(it being understood that this Section 2.3 is not intended to affect any rights
or obligations set forth in any other Transaction Document).

2.4    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Co-Issuer
Obligations and notice of or proof of reliance by the Trustee or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Co-Issuer Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3; and all dealings between the Co-Issuers and any of the Guarantors, on
the one hand, and the Trustee and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have occurred or been consummated in
reliance upon the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Co-Issuers or any of the Guarantors with respect to the
Co-Issuer Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 and the grant of the security interests pursuant to
Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Indenture or any other Transaction Document, any of the Co-Issuer Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Trustee or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of full payment or performance) which may at any time be available to or
be asserted by any Co-Issuer or any other Person against the Trustee or any
other Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Co-Issuers or such Guarantor) which constitutes,
or might be construed to constitute, an equitable or legal discharge of the
Co-Issuers for the Co-Issuer Obligations, or of such Guarantor under the
guarantee contained in this Section 2 and the grant of the security interests
pursuant to Section 3, in bankruptcy or in any other instance. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Trustee or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Co-Issuer, any other Guarantor or any other
Person or against any collateral security or guarantee for the Co-Issuer
Obligations or any right of offset with respect thereto, and any failure by the
Trustee or any other Secured Party to make any such demand, to pursue such other
rights or remedies or

 

4



--------------------------------------------------------------------------------

to collect any payments from any Co-Issuer, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Co-Issuer, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Trustee or any other
Secured Party against any Guarantor. Neither the Trustee nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Co-Issuer Obligations or for the
guarantee contained in this Section 2 or any property subject thereto. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

2.5    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Co-Issuer Obligations is rescinded or must
otherwise be restored or returned by the Trustee or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any of
the Co-Issuers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
of the Co-Issuers or any Guarantor or any substantial part of their respective
property, or otherwise, all as though such payments had not been made.

2.6    Payments. Each Guarantor hereby guarantees that payments hereunder shall
be paid to the Trustee without set-off or deduction or counterclaim in
immediately available funds in Dollars at the office of the Trustee.

2.7    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Co-Issuers’ and each other Guarantor’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Co-Issuer Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Trustee nor any other Secured Party shall have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

SECTION 3

SECURITY

3.1    Grant of Security Interest.

(a)    To secure the Obligations, each Guarantor hereby pledges, assigns,
conveys, delivers, transfers and sets over to the Trustee, for the benefit of
the Secured Parties, and hereby grants to the Trustee, for the benefit of the
Secured Parties, a security interest in such Guarantor’s right, title and
interest in, to and under all of the following property to the extent now owned
or at any time hereafter acquired by such Guarantor (collectively, the
“Collateral”):

(i)    with respect to each Co-Issuer, the limited liability company membership
interests and stock owned by such Co-Issuer that represent the 100% ownership
interest in the Franchise Entities owned by such Co-Issuer;

 

5



--------------------------------------------------------------------------------

(ii)    with respect to each Franchise Holder and Additional IP Holder, the
Securitization IP and the right to bring an action at law or in equity for any
infringement, misappropriation, dilution or other violation thereof occurring
prior to, on or after the Closing Date, and to collect all damages, settlements
and proceeds relating thereto;

(iii)    with respect to each Franchise Entity, (A) the Franchisee Notes and the
Equipment Leases; and (B)(i) the Contributed Franchise Agreements and all
Franchisee Payments thereon; (ii) the Contributed Development Agreements and all
Franchisee Payments thereon; (iii) the New Franchise Agreements and all
Franchisee Payments thereon; (iv) the New Development Agreements and all
Franchisee Payments thereon; (v) all rights to enter into New Franchise
Agreements and New Development Agreements; (vi) any and all other property of
every nature, now or hereafter transferred, mortgaged, pledged, or assigned as
security for payment or performance of any obligation of the Franchisees or
other Persons, as applicable, to such Franchise Entity under the Franchise
Agreements or the Development Agreements and all guarantees of such obligations
and the rights evidenced by or reflected in the Franchise Agreements or the
Development Agreements;

(iv)    with respect to each Franchise Holder, (i) the Contributed Product
Sourcing Agreements and all Product Sourcing Payments thereon; (ii) the New
Product Sourcing Agreements and all Product Sourcing Payments thereon; (iii) all
rights to enter into New Product Sourcing Agreements; and (iv) any and all other
property of every nature, now or hereafter transferred, mortgaged, pledged, or
assigned as security for payment or performance of any obligation of any Person
to such Franchise Holder under the Product Sourcing Agreements and all
guarantees of such obligations and the rights evidenced by or reflected in the
Product Sourcing Agreements;

(v)    with respect to the Applebee’s Franchise Holder, (i) the Contributed
Owned Real Property and New Owned Real Property owned by the Applebee’s
Franchise Holder and (ii) the Franchisee Lease Payments received by the
Applebee’s Franchise Holder under the Franchised Restaurant Leases to which the
Applebee’s Franchise Holder is a party;

(vi)    with respect to IHOP Property, (i) the Contributed Owned Real Property
and New Owned Real Property owned by IHOP Property and (ii) the Franchisee Lease
Payments received by IHOP Property under the Franchised Restaurant Leases to
which IHOP Property is a party;

(vii)    with respect to IHOP Leasing, the Franchisee Lease Payments received by
IHOP Leasing under the Franchised Restaurant Leases to which IHOP Leasing is a
party;

(viii)    with respect to Applebee’s Franchise Holder and IHOP Franchise Holder,
the IP License Agreements, all related payments thereon and all rights
thereunder;

 

6



--------------------------------------------------------------------------------

(ix)    each Account and all amounts or other property on deposit in or
otherwise credited to such Accounts;

(x)    the books and records (whether in physical, electronic or other form) of
each of the Securitization Entities, including those books and records
maintained by the Manager on behalf of the Franchise Entities relating to the
Franchise Assets, the Product Sourcing Assets and the Securitization IP;

(xi)    the rights, powers, remedies and authorities of the Securitization
Entities under (i) each of the Transaction Documents (other than the Indenture
and the Notes) to which they are a party and (ii) with respect to each Franchise
Entity, each of the documents relating to the Franchise Assets and Product
Sourcing Assets to which it is a party;

(xii)    any Interest Reserve Letter of Credit;

(xiii)    any and all other property of the Securitization Entities now or
hereafter acquired, including, without limitation, all accounts, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, instruments, inventory, securities, securities accounts and
other investment property and letter-of-credit rights (in each case, as defined
in the New York UCC); and

(xiv)    all payments, proceeds, supporting obligations and accrued and future
rights to payment with respect to the foregoing

provided, that the Collateral shall exclude the Collateral Exclusions. The
Trustee, on behalf of the Secured Parties, acknowledges that it shall have no
security interest in any Collateral Exclusions.

(b)    The foregoing grant is made in trust to secure the Obligations and to
secure compliance with the provisions of this Agreement, all as provided in this
Agreement. The Trustee, on behalf of the Secured Parties, acknowledges such
grant, accepts the trusts under this Agreement in accordance with the provisions
of this Agreement and agrees to perform its duties required in this Agreement.
The Collateral shall secure the Obligations equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement or in the applicable
provisions of the Base Indenture).

(c)    In addition, pursuant to and within the time periods specified in
Section 8.37 of the Base Indenture, each applicable Franchise Entity shall
execute and deliver to the Trustee, for the benefit of the Secured Parties, a
Mortgage with respect to each New Owned Real Property acquired by such Franchise
Entity (and to the extent necessary, any Contributed Owned Real Property), which
shall be delivered to the Trustee or its agent to be held in escrow; provided
that upon the occurrence of a Mortgage Recordation Event, unless such Mortgage
Recordation Event is waived by the Control Party (at the direction of the
Controlling Class Representative), the Trustee or its agent, at the direction of
the Control Party, will deliver the Mortgages within five (5) Business Days to
the applicable recording office for recordation in accordance with Section 8.37
of the Base Indenture. Notwithstanding the foregoing, no Lien will be granted to
the Trustee for the benefit of the Secured Parties on the Contributed Owned Real

 

7



--------------------------------------------------------------------------------

Property or any New Owned Real Property until such time as the Mortgages are
required to be delivered in accordance with the Indenture.

(d)    The parties hereto agree and acknowledge that each certificated Equity
Interest and each Mortgage constituting Collateral may be held by a custodian on
behalf of the Trustee.

3.2    Certain Rights and Obligations of the Guarantors Unaffected.

(a)    Notwithstanding the grant of the security interest in the Collateral
hereunder to the Trustee, on behalf of the Secured Parties, the Guarantors
acknowledge that the Manager, on behalf of the Securitization Entities,
including, without limitation, any Guarantors that are Franchise Entities,
shall, subject to the terms and conditions of the Management Agreement,
nevertheless have the right, subject to the Trustee’s right to revoke such
right, in whole or in part, in the event of the occurrence of an Event of
Default, (i) to give, in accordance with the Managing Standard, all consents,
requests, notices, directions, approvals, extensions or waivers, if any, which
are required or permitted to be given by any Guarantor under the Collateral
Documents to which it is a party, and to enforce all rights, remedies, powers,
privileges and claims of each Guarantor under the Collateral Documents to which
it is a party, (ii) to give, in accordance with the Managing Standard, all
consents, requests, notices, directions and approvals, if any, which are
required or permitted to be given by any Guarantor under any IP License
Agreement to which it is a party and to enforce all rights, remedies, powers,
privileges and claims of such Guarantor thereunder and (iii) to take any other
actions required or permitted under the terms of the Management Agreement.

(b)    The grant of the security interest by the Guarantors in the Collateral to
the Trustee on behalf of the Secured Parties hereunder shall not (i) relieve any
Guarantor from the performance of any term, covenant, condition or agreement on
such Guarantor’s part to be performed or observed under or in connection with
any of the Collateral Documents to which it is a party or (ii) impose any
obligation on the Trustee or any of the Secured Parties to perform or observe
any such term, covenant, condition or agreement on any Guarantor’s part to be so
performed or observed or impose any liability on the Trustee or any of the other
Secured Parties for any act or omission on the part of such Guarantor or from
any breach of any representation or warranty on the part of such Guarantor.

(c)    Each Guarantor hereby jointly and severally agrees to indemnify and hold
harmless the Trustee and each Secured Party (including its respective directors,
officers, employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable and documented out-of-pocket costs and expenses arising
out of or resulting from the security interest granted hereby, whether arising
by virtue of any act or omission on the part of such Guarantor or otherwise,
including, without limitation, the reasonable and documented out-of-pocket
costs, expenses and disbursements (including reasonable attorneys’ fees and
expenses) incurred by the Trustee or any Secured Party in enforcing this
Agreement or any other Transaction Document or preserving any of its rights to,
or realizing upon, any of the Collateral; provided, however, that the foregoing
indemnification shall not extend to any action by the Trustee or any other
Secured Party which constitutes gross negligence, bad faith or willful
misconduct by the Trustee or any Secured Party

 

8



--------------------------------------------------------------------------------

or any other indemnified person hereunder. The indemnification provided for in
this Section 3.2 shall survive the removal of, or a resignation by, such Person
as Trustee as well as the termination of this Agreement. No amounts shall be
required to be paid under this Section 3.2(c) in duplication of amounts paid
under Section 3.2(c) of the Base Indenture.

3.3    Performance of Collateral Documents. Upon the occurrence of a default or
breach (after giving effect to any applicable grace or cure periods) by any
Person party to (a) a Collateral Transaction Document to which a Guarantor is a
party or (b) a Collateral Franchise Document to which a Guarantor is a party
(only if a Manager Termination Event or an Event of Default has occurred and is
continuing), promptly following a request from the Trustee to do so and at such
Guarantors’ expense, each such Guarantor shall take all such lawful action as
permitted under this Agreement as the Trustee (acting at the direction of the
Control Party (at the direction of the Controlling Class Representative)) may
reasonably request to compel or secure the performance and observance by such
Person of its obligations to such Guarantor, and to exercise any and all rights,
remedies, powers and privileges lawfully available to such Guarantor to the
extent and in the manner directed by the Trustee (acting at the direction of the
Control Party (at the direction of the Controlling Class Representative)),
including, without limitation, the transmission of notices of default and the
institution of legal or administrative actions or proceedings to compel or
secure performance by such Person of its obligations thereunder. If (i) a
Guarantor shall have failed, within fifteen (15) Business Days of receiving the
direction of the Trustee, to take commercially reasonable action to accomplish
such directions of the Trustee, (ii) a Guarantor refuses to take any such
action, as reasonably determined by the Trustee in good faith, or (iii) the
Control Party (at the direction of the Controlling Class Representative)
reasonably determines that such action must be taken immediately, in any such
case the Control Party (at the direction of the Controlling
Class Representative) may, but shall not be obligated to, take, and the Trustee
shall take (if so directed by the Control Party (at the direction of the
Controlling Class Representative)), at the expense of the Guarantors, such
previously directed action and any related action permitted under this Agreement
which the Control Party (at the direction of the Controlling
Class Representative) thereafter determines is appropriate (without the need
under this provision or any other provision under this Agreement to direct such
Guarantor to take such action), on behalf of such Guarantor and the Secured
Parties. No amounts shall be required to be paid under this Section 3.3 in
duplication of amounts paid under Section 3.3 of the Base Indenture.

3.4    Stamp, Other Similar Taxes and Filing Fees. The Guarantors shall jointly
and severally indemnify and hold harmless the Trustee and each other Secured
Party from any present or future claim for liability for any stamp, documentary
or other similar tax, and any penalties or interest and expenses with respect
thereto, that may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any other Transaction Document or any
Collateral. The Guarantors shall pay, and jointly and severally indemnify and
hold harmless each Secured Party against, any and all amounts in respect of all
search, filing, recording and registration fees, taxes, excise taxes and other
similar imposts that may be payable or determined to be payable in respect of
the execution, delivery, performance and/or enforcement of this Agreement or any
other Transaction Document. No amounts shall be required to be paid under this
Section 3.4 in duplication of amounts paid under Section 3.4 of the Base
Indenture.

 

9



--------------------------------------------------------------------------------

3.5    Authorization to File Financing Statements; Other Filing and Recording
Documents.

(a)    Each Guarantor hereby irrevocably authorizes the Control Party on behalf
of the Secured Parties at any time and from time to time to file or record in
any filing office in any applicable jurisdiction financing statements and other
filing or recording documents or instruments (or, with respect to the Mortgages,
upon the occurrence of a Mortgage Recordation Event, unless such Mortgage
Recordation Event is waived by the Control Party (at the direction of the
Controlling Class Representative)) with respect to the Collateral, including,
without limitation, any and all Securitization IP (to the extent set forth in
Sections 8.25(c) and 8.25(e) of the Base Indenture), to perfect the security
interests of the Trustee for the benefit of the Secured Parties under this
Agreement. Each Guarantor authorizes the filing of any such financing statement
naming the Trustee as secured party and indicating that the Collateral includes
(a) “all assets” or words of similar effect or import regardless of whether any
particular assets comprised in the Collateral fall within the scope of Article 9
of the UCC, including, without limitation, any and all Securitization IP or
(b) as being of an equal or lesser scope or with greater detail. Each Guarantor
agrees to furnish any information necessary to accomplish the foregoing promptly
upon the Control Party’s request. Each Guarantor also hereby ratifies and
authorizes the filing by or on behalf of the Trustee, for the benefit of the
Secured Parties, of any financing statement with respect to the Collateral made
prior to the date hereof.

(b)    Each Guarantor acknowledges that the Collateral may include certain
rights of such Guarantor as a secured party under the Transaction Documents. To
the extent a Guarantor is a secured party under the Transaction Documents, such
Guarantor hereby irrevocably appoints the Trustee as its representative with
respect to all financing statements filed to perfect or record evidence of such
security interests and authorizes the Control Party on behalf of the Secured
Parties to make such filings as it deems necessary to reflect the Trustee as
secured party of record with respect to such financing statements.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the other Secured Parties, as follows as of the Closing Date and as of each
Series Closing Date thereafter:

4.1    Existence and Power. Each Guarantor (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Transaction Documents make such qualification necessary, except to the
extent that the failure to so qualify would not reasonably be likely to result
in a Material Adverse Effect, and (c) has all limited liability company,
corporate or other powers and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and
for purposes of the transactions contemplated by this Agreement and the other

 

10



--------------------------------------------------------------------------------

Transaction Documents, except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

4.2    Company and Governmental Authorization. The execution, delivery and
performance by each Guarantor of this Agreement and the other Transaction
Documents to which it is a party (a) is within such Guarantor’s limited
liability company, corporate or other powers and has been duly authorized by all
necessary limited liability company, corporate or other action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained (other than any actions or filings that may be undertaken
after the Closing Date pursuant to the terms of the Base Indenture or any other
Transaction Document, including actions or filings with respect to any
Mortgages) and (c) does not contravene, or constitute a default under, any
Requirements of Law with respect to such Guarantor or any Contractual Obligation
with respect to such Guarantor or result in the creation or imposition of any
Lien on any property of any Guarantor, except for Liens created by this
Agreement or the other Transaction Documents, except in the case of clauses
(b) and (c) above, solely with respect to the Contribution Agreements, the
violation of which could not reasonably be expected to have a Material Adverse
Effect. This Agreement and each of the other Transaction Documents to which each
Guarantor is a party has been executed and delivered by a duly Authorized
Officer of such Guarantor.

4.3    No Consent. Except as set forth on Schedule 7.3 to the Base Indenture, no
consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by each Guarantor of
this Agreement or any Transaction Document to which it is a party or for the
performance of any of the Guarantors’ obligations hereunder or thereunder other
than such consents, approvals, authorizations, registrations, declarations or
filings (a) as shall have been obtained or made by such Guarantor prior to the
Closing Date or as are permitted to be obtained subsequent to the Closing Date
in accordance with Section 4.6 hereof or Sections 7.13, 8.25, or 8.37 of the
Base Indenture or (b) relating to the performance of any Collateral Franchise
Document the failure of which to obtain is not reasonably likely to have a
Material Adverse Effect.

4.4    Binding Effect. This Agreement, and each other Transaction Document to
which a Guarantor is a party, is a legal, valid and binding obligation of each
such Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity, or by an implied covenant of good faith and fair dealing).

4.5    Ownership of Equity Interests; Subsidiaries.

(a)    All of the issued and outstanding limited liability company interests of
Applebee’s Issuer are directly owned by the Applebee’s Holding Company
Guarantor, have been duly authorized and validly issued, are fully paid and
non-assessable and are owned of record by the Applebee’s Holding Company
Guarantor free and clear of all Liens other than Permitted Liens.

(b)    All of the issued and outstanding limited liability company interests of
IHOP Issuer are directly owned by the IHOP Holding Company Guarantor, have been
duly

 

11



--------------------------------------------------------------------------------

authorized and validly issued, are fully paid and non-assessable and are owned
of record by the IHOP Holding Company Guarantor free and clear of all Liens
other than Permitted Liens.

(c)    The Applebee’s Holding Company Guarantor has no subsidiaries and owns no
Equity Interests in any other Person, other than Applebee’s Issuer and any
Additional Franchise Entity. The IHOP Holding Company Guarantor has no
subsidiaries and owns no Equity Interests in any other Person, other than IHOP
Issuer and any Additional Franchise Entity. The Applebee’s Franchise Holder and
the IHOP Franchise Holder have no subsidiaries and own no Equity Interests in
any other Person other than any Additional Franchise Entity.

4.6    Security Interests.

(a)    Each Guarantor owns and has good title to its Collateral, free and clear
of all Liens other than Permitted Liens. Except in the case of the Real Estate
Assets included in the Collateral, this Agreement constitutes a valid and
continuing Lien on the Collateral in favor of the Trustee on behalf of and for
the benefit of the Secured Parties, which Lien on the Collateral has been
perfected and is prior to all other Liens (other than Permitted Liens), and is
enforceable as such as against creditors of and purchasers from each Guarantor
in accordance with its terms (except, in each case, as described on Schedule
7.13(a) of the Base Indenture and subject to Sections 8.25(c), 8.25(e), and 8.37
of the Base Indenture, or as is permitted under this Section 4.6(a)), except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing. Except as set forth on Schedule 7.13 of the Base
Indenture, the Guarantors have received all consents and approvals required by
the terms of the Collateral to the pledge of the Collateral to the Trustee
hereunder and the Guarantors have filed, or shall have caused, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the first-priority
security interest (subject to Permitted Liens) in the Collateral (other than the
Contributed Owned Real Property and the New Owned Real Property) granted to the
Trustee hereunder no later than ten (10) days after the Closing Date or such
Series Closing Date; provided, that with respect to Intellectual Property or
Real Estate Assets included in the Collateral the Guarantors shall only take
such action necessary to perfect such first-priority security interest
consistent with and subject to the obligations and time periods set forth in
Sections 8.25(c), 8.25(e), or 8.37 of the Base Indenture, as applicable.

(b)    Other than the security interest granted to the Trustee hereunder,
pursuant to the other Transaction Documents or any other Permitted Lien, none of
the Guarantors has pledged, assigned, sold or granted a security interest in the
Collateral. All action necessary (including the filing of UCC-1 financing
statements and filings with the PTO and the United States Copyright Office) to
protect and evidence the Trustee’s security interest in the Collateral in the
United States has been, or shall be, duly and effectively taken consistent with
and subject to the obligations set forth in Section 4.6(a) above and Sections
8.25(c), 8.25(e) or 8.37 of the Base Indenture, except as described on Schedule
7.13(a) to the Base Indenture. No security agreement, financing statement,
equivalent security or lien instrument or continuation statement authorized by
any Guarantor and listing such Guarantor as debtor covering all or any part of
the Collateral is on file or of record in any jurisdiction, except in respect of
Permitted Liens or such as may have been

 

12



--------------------------------------------------------------------------------

filed, recorded or made by such Guarantor in connection with a Contribution
Agreement or in favor of the Trustee on behalf of the Secured Parties in
connection with this Agreement, and no Guarantor has authorized any such filing.

(c)    All authorizations in this Agreement for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by this Agreement are powers coupled with an interest and are
irrevocable.

(d)    Notwithstanding anything to the contrary herein, the Guarantors make no
representation as to the validity, effectiveness, priority or enforceability of
any grant of security interest in any real property assets under Section 3,
including, in each case, the Real Estate Assets, or the perfection thereof,
which in each case shall be governed by the Mortgages, if applicable.

4.7    Other Representations. All representations and warranties of or about
each Guarantor (if made by the Co-Issuers) made in the Base Indenture and in
each other Transaction Document to which the Co-Issuers or such Guarantor is a
party are true and correct (i) if qualified as to materiality, in all respects,
and (ii) if not qualified as to materiality, in all material respects (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct in all respects or in all material
respects, as applicable, as of such earlier date) and are repeated herein as
though fully set forth herein.

SECTION 5

COVENANTS

5.1    [Reserved].

5.2    Defaults or Events of Default; Covenants in Base Indenture and Other
Transaction Documents. Each Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Subsidiaries; provided that, for the avoidance of doubt, such taking
or refraining from taking such action shall result in an Event of Default under
the Indenture subject to the applicable cure periods set forth thereunder. All
covenants of each Guarantor made in the Base Indenture and in each other
Transaction Document are repeated herein as though fully set forth herein.

5.3    Further Assurances.

(a)    Each Guarantor shall do such further acts and things, and execute and
deliver to the Trustee and the Control Party such additional assignments,
agreements, powers and instruments, as are necessary or desirable to obtain or
maintain the security interest of the Trustee in the Collateral on behalf of the
Secured Parties as a perfected security interest subject to no prior Liens
(other than Permitted Liens), to carry into effect the purposes of this
Agreement or the other Transaction Documents or to better assure and confirm
unto the Trustee, the Control Party the

 

13



--------------------------------------------------------------------------------

Noteholders or the other Secured Parties their rights, powers and remedies
hereunder including, without limitation, the filing of any financing or
continuation statements or amendments under the UCC in effect in any
jurisdiction with respect to the liens and security interests granted hereby,
except as set forth on Schedule 8.11 to the Base Indenture, and in each case
subject to Sections 8.25(c), 8.25(e), or 8.37 of the Base Indenture. The
Guarantors intend the security interests granted pursuant to this Agreement in
favor of the Secured Parties to be prior to all other Liens (other than
Permitted Liens) in respect of the Collateral, and each Guarantor shall take all
actions necessary to obtain and maintain, in favor of the Trustee for the
benefit of the Secured Parties, a first lien on and a first priority, perfected
security interest in the Collateral (except with respect to Permitted Liens and
except as set forth on Schedule 8.11 of the Base Indenture or in Sections 8.25
or 8.37 of the Base Indenture). If any Guarantor fails to perform any of its
agreements or obligations under this Section 5.3(a), then the Control Party may
perform such agreement or obligation, and the expenses of the Control Party
incurred in connection therewith shall be payable by the Guarantors (without
duplication amounts paid under Section 8.11 of the Base Indenture) upon the
Control Party’s demand therefor. The Control Party is hereby authorized to
execute and file any financing statements, continuation statements, amendments
or other instruments necessary or appropriate to perfect or maintain the
perfection of the Trustee’s security interest in the Collateral.

(b)    If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any promissory note, chattel paper or other
instrument, such note, chattel paper or instrument shall be deemed to be held in
trust and immediately pledged and within two (2) Business Days physically
delivered to the Trustee hereunder, and shall, subject to the rights of any
Person in whose favor a prior Lien has been perfected, be duly endorsed in a
manner satisfactory to the Trustee and delivered to the Trustee promptly;
provided, that no Guarantor shall be required to deliver any Franchisee Note or
Equipment Lease.

(c)    Notwithstanding the provisions set forth in clauses (a) and (b) above,
the Guarantors shall not be required to perfect any security interest in any
fixtures (other than through a central filing of a UCC financing statement), any
Franchisee promissory notes or, except as provided in Section 8.37 to the Base
Indenture, any Real Estate Assets.

(d)    The Guarantors, upon obtaining an interest in any commercial tort claim
or claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.

(e)    Each Guarantor shall warrant and defend the Trustee’s right, title and
interest in and to the Collateral and the income, distributions and Proceeds
thereof, for the benefit of the Trustee on behalf of the Secured Parties,
against the claims and demands of all Persons whomsoever.

5.4    Legal Name, Location Under Section 9-301 or 9-307. Each Guarantor shall
comply with the terms of Section 8.19 of the Base Indenture if it changes its
location (within the meaning of Section 9-301 or 9-307 of the applicable UCC) or
its legal name.

 

14



--------------------------------------------------------------------------------

5.5    Equity Interests. No Guarantor shall sell, transfer, assign, pledge,
hypothecate or otherwise dispose, in whole or in part, of any Equity Interest of
the Co-Issuers or, except as provided in the Transaction Documents, any
Securitization Entity.

5.6    Management Accounts. To the extent that it owns any Management Account
(including any lock-box related thereto), each Guarantor shall comply with
Section 5.1 of the Base Indenture with respect to each such Management Account
(including any lock-box related thereto).

SECTION 6

REMEDIAL PROVISIONS

6.1    Rights of the Control Party and Trustee upon Event of Default.

(a)    Proceedings To Collect Money. In case any Guarantor shall fail forthwith
to pay any amounts due on this Guarantee upon demand, the Trustee at the
direction of the Control Party (subject to Section 11.4(e) of the Base
Indenture, at the direction of the Controlling Class Representative), in its own
name and as trustee of an express trust, may institute a Proceeding for the
collection of the sums so due and unpaid, and may prosecute such Proceeding to
judgment or final decree, and may enforce the same against any Guarantor and
collect in the manner provided by law out of the property of any Guarantor,
wherever situated, the moneys adjudged or decreed to be payable.

(b)    Other Proceedings. If and whenever an Event of Default shall have
occurred and be continuing, the Trustee, at the direction of the Control Party
(subject to Section 11.4(e) of the Base Indenture, at the direction of the
Controlling Class Representative), shall take one or more of the following
actions:

(i)    proceed to protect and enforce its rights and the rights of the
Noteholders and the other Secured Parties, by such appropriate Proceedings as
the Control Party (at the direction of the Controlling Class Representative)
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Agreement or any
other Transaction Document or in aid of the exercise of any power granted
therein, or to enforce any other proper remedy or legal or equitable right
vested in the Trustee by this Agreement or any other Transaction Document or by
law, including any remedies of a secured party under Requirements of Law;

(ii)    (A) direct the Guarantors to exercise (and each Guarantor agrees to
exercise) all rights, remedies, powers, privileges and claims of any Guarantor
against any party to any Collateral Document to which such Guarantor is a party
arising as a result of the occurrence of such Event of Default or otherwise,
including the right or power to take any action to compel performance or
observance by any such party of its obligations to any Guarantor, and any right
of any Guarantor to take such action independent of such direction shall be
suspended, and (B) if (x) the Guarantors shall have failed, within ten
(10) Business Days of receiving the direction of the Trustee (given at the

 

15



--------------------------------------------------------------------------------

direction of the Control Party (at the direction of the Controlling
Class Representative)), to take commercially reasonable action to accomplish
such directions of the Trustee, (y) any Guarantor refuses to take such action or
(z) the Control Party (at the direction of the Controlling Class Representative)
reasonably determines that such action must be taken immediately, take (or the
Control Party on behalf of the Trustee shall take) such previously directed
action (and any related action as permitted under this Agreement thereafter
determined by the Trustee or the Control Party to be appropriate without the
need under this provision or any other provision under this Agreement to direct
the Guarantors to take such action);

(iii)    institute Proceedings from time to time for the complete or partial
foreclosure of this Agreement or, to the extent applicable, any other
Transaction Document, with respect to the Collateral; provided that the Trustee
shall not be required to take title to any real property in connection with any
foreclosure or other exercise of remedies hereunder or under such Transaction
Documents and title to such property shall instead be acquired in an entity
designated and (unless owned by a third party) controlled by the Control Party;
and/or

(iv)    sell all or a portion of the Collateral at one or more public or private
sales called and conducted in any manner permitted by law; provided, however,
that the Trustee shall not proceed with any such sale without the prior written
consent of the Control Party (at the direction of the Controlling
Class Representative) and the Trustee shall provide notice to the Guarantors and
each Holder of Senior Subordinated Notes and Subordinated Notes of a proposed
sale of Collateral.

(c)    Sale of Collateral. In connection with any sale of the Collateral
hereunder (which may proceed separately and independently from the exercise of
remedies under the Indenture), under any Mortgage or under any judgment, order
or decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement or any other Transaction Document:

(i)    any of the Trustee, any Noteholder, any Enhancement Provider, any Hedge
Counterparty and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;

(ii)    the Trustee (at the direction of the Control Party (at the direction of
the Controlling Class Representative)) may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;

(iii)    all right, title, interest, claim and demand whatsoever, either at law
or in equity or otherwise, of any Guarantor of, in and to the property so sold
shall be divested; and such sale shall be a perpetual bar both at law and in
equity against such Guarantor, its successors and assigns, and against any and
all Persons claiming or who may

 

16



--------------------------------------------------------------------------------

claim the property sold or any part thereof from, through or under such
Guarantor or its successors or assigns; and

(iv)    the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer thereof, be obliged
to see to the application of such purchase money or be in any way answerable for
any loss, misapplication or non-application thereof.

(d)    Application of Proceeds. Any amounts obtained by the Trustee or the
Control Party on account of or as a result of the exercise by the Trustee or the
Control Party of any right hereunder shall be held by the Trustee as additional
collateral for the repayment of the Obligations, shall be deposited into the
Collection Account and shall be applied as provided in the priority set forth in
the Priority of Payments; provided that unless otherwise provided in this
Section 6 or Article IX of the Base Indenture, with respect to any distribution
to any Class of Notes, notwithstanding the provisions of Article V of the Base
Indenture, such amounts shall be distributed sequentially in order of
alphabetical (as opposed to alphanumerical) designation and pro rata among each
Class of Notes of the same alphabetical designation based upon the Outstanding
Principal Amount of the Notes of each such Class.

(e)    Additional Remedies. In addition to any rights and remedies now or
hereafter granted hereunder or under applicable law with respect to the
Collateral, the Trustee shall have all of the rights and remedies of a secured
party under the UCC as enacted in any applicable jurisdiction.

(f)    Proceedings. The Trustee may maintain a Proceeding even if it does not
possess any of the Notes or does not produce any of them in the Proceeding, and
any such Proceeding instituted by the Trustee shall be in its own name as
trustee. All remedies are cumulative to the extent permitted by law.

(g)    Power of Attorney. To the fullest extent permitted by applicable law,
each Guarantor hereby grants to the Trustee an absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the PTO, United States Copyright Office, any
similar office or agency in each foreign country in which any Securitization IP
is located, or any other Governmental Authority in order to effect an absolute
assignment of all right, title and interest in or to any Securitization IP, and
record the same.

6.2    Waiver of Appraisal, Valuation, Stay and Right to Marshaling. To the
extent it may lawfully do so, each Guarantor for itself and for any Person who
may claim through or under it hereby:

(a)    agrees that neither it nor any such Person shall step up, plead, claim or
in any manner whatsoever take advantage of any appraisal, valuation, stay,
extension or redemption laws, now or hereafter in force in any jurisdiction,
which may delay, prevent or

 

17



--------------------------------------------------------------------------------

otherwise hinder (i) the performance, enforcement or foreclosure of this
Agreement, (ii) the sale of any of the Collateral or (iii) the putting of the
purchaser or purchasers thereof into possession of such property immediately
after the sale thereof;

(b)    waives all benefit or advantage of any such laws;

(c)    waives and releases all rights to have the Collateral marshaled upon any
foreclosure, sale or other enforcement of this Agreement; and

(d)    consents and agrees that, subject to and in accordance with the terms of
the Base Indenture and this Agreement, all the Collateral may at any such sale
be sold by the Trustee as an entirety or in such portions as the Trustee may
(upon direction by the Control Party (acting at the direction of the Controlling
Class Representative)) determine.

6.3    Limited Recourse. Notwithstanding any other provision of this Agreement
or any other Transaction Document or otherwise, the liability of the Guarantors
to the Noteholders and any other Secured Parties under or in relation to this
Agreement or any other Transaction Document or otherwise, is limited in recourse
to the Collateral. The proceeds of the Collateral having been applied in
accordance with the terms hereof, none of the Noteholders or any other Secured
Parties shall be entitled to take any further steps against any Guarantor to
recover any sums due but still unpaid hereunder, under the Notes or under any of
the other agreements or documents described in this Section 6.3, all claims in
respect of which shall be extinguished.

6.4    Optional Preservation of the Collateral. If the maturity of the
Outstanding Notes of each Series has been accelerated pursuant to Section 9.2 of
the Base Indenture following an Event of Default, and such declaration and its
consequences have not been rescinded and annulled, the Trustee, at the direction
of the Control Party (acting at the direction of the Controlling
Class Representative), shall elect to maintain possession of such portion, if
any, of the Collateral as the Control Party (acting at the direction of the
Controlling Class Representative) shall in its discretion determine.

6.5    Control by the Control Party. Notwithstanding any other provision hereof,
the Control Party (subject to Section 11.4(e) of the Base Indenture, at the
direction of the Controlling Class Representative) may cause the institution of
and direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercise any trust or power conferred on the
Trustee; provided that:

(a)    such direction of time, method and place shall not be in conflict with
any rule of law, the Servicing Standard, the Indenture or this Agreement;

(b)    the Control Party (at the direction of the Controlling
Class Representative) may take any other action deemed proper by the Control
Party (at the direction of the Controlling Class Representative) that is not
inconsistent with such direction (as the same may be modified by the Control
Party (at the direction of the Controlling Class Representative)); and

(c)    such direction shall be in writing;

 

18



--------------------------------------------------------------------------------

provided, further, that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).

6.6    The Trustee May File Proofs of Claim. The Trustee is authorized to file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel), the Noteholders and any other Secured Party
(as applicable) allowed in any judicial proceedings relative to any Guarantor
(or any other obligor upon the Notes), its creditors or its property, and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Noteholder and each other
Secured Party to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Noteholders
or any other Secured Party, to pay the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under Section 10.5
of the Base Indenture. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 10.5 of the Base Indenture out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money and other properties which any of the
Noteholders or any other Secured Party may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder or any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any
Noteholder or any other Secured Party, or to authorize the Trustee to vote in
respect of the claim of any Noteholder or any other Secured Party in any such
proceeding.

6.7    Undertaking for Costs. In any suit for the enforcement of any right or
remedy under this Agreement or in any suit against the Trustee for any action
taken or omitted by it as a Trustee, a court in its discretion may require the
filing by any party litigant in the suit of any undertaking to pay the costs of
the suit, and the court in its discretion may assess reasonable costs, including
reasonable attorneys’ fees, against any party litigant in the suit, having due
regard to the merits and good faith of the claims or defenses made by the party
litigant. This Section 6.7 does not apply to a suit by the Trustee, a suit by a
Noteholder pursuant to Section 9.9 of the Base Indenture or a suit by
Noteholders of more than 10% of the Aggregate Outstanding Principal Amount of
all Series of Notes.

6.8    Restoration of Rights and Remedies. If the Trustee, any Noteholder or any
other Secured Party has instituted any Proceeding to enforce any right or remedy
under this Agreement or any other Transaction Document and such Proceeding has
been discontinued or abandoned for any reason or has been determined adversely
to the Trustee or to such Noteholder or other Secured Party, then and in every
such case the Trustee and the Noteholders shall, subject to any determination in
such proceeding, be restored severally and respectively to their former

 

19



--------------------------------------------------------------------------------

positions hereunder, and thereafter all rights and remedies of the Trustee, the
Noteholders and the other Secured Parties shall continue as though no such
Proceeding had been instituted.

6.9    Rights and Remedies Cumulative. No right or remedy herein conferred upon
or reserved to the Trustee or to the Holders of Notes or any other Secured Party
is intended to be exclusive of any other right or remedy, and every right or
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given under this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under this Agreement or any other
Transaction Document, or otherwise, shall not prevent the concurrent assertion
or employment of any other appropriate right or remedy.

6.10    Delay or Omission Not Waiver. No delay or omission of the Trustee, the
Control Party, the Controlling Class Representative, any Holder of any Note or
any other Secured Party to exercise any right or remedy accruing upon any
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default shall impair any such right or remedy or constitute a waiver of any
such Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default or an acquiescence therein. Every right and remedy given by
this Section 6 or by law to the Trustee, the Control Party, the Controlling
Class Representative, the Holders of Notes or any other Secured Party may be
exercised from time to time to the extent not inconsistent with the Indenture or
this Agreement, and as often as may be deemed expedient, by the Trustee, the
Control Party, the Controlling Class Representative, the Holders of Notes or any
other Secured Party, as the case may be.

6.11    Waiver of Stay or Extension Laws. Each Guarantor covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of this Agreement or any
other Transaction Document; and each Guarantor (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantages of any such
law, and covenants that it shall not hinder, delay or impede the execution of
any power herein granted to the Trustee, the Control Party or the Controlling
Class Representative, but shall suffer and permit the execution of every such
power as though no such law had been enacted.

SECTION 7

THE TRUSTEE’S AUTHORITY

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the

 

20



--------------------------------------------------------------------------------

Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 8

MISCELLANEOUS

8.1    Amendments. None of the terms or provisions of this Agreement may be
amended, supplemented, waived or otherwise modified except in accordance with
Article XIII of the Base Indenture, provided, that the execution and delivery of
any Assumption Agreement in accordance with Section 8.11 of this Agreement shall
be deemed not to constitute an amendment.

8.2    Notices.

(a)    Any notice or communication by any Guarantor or the Trustee to any other
party hereto shall be in writing and delivered in person, delivered by e-mail
(provided that any e-mail notice to the Trustee shall be in the form of an
attachment of a .pdf or similar file), posted on a password protected internet
website for which the recipient has granted access or mailed by first-class mail
(registered or certified, return receipt requested), facsimile or overnight air
courier guaranteeing next day delivery, to such other party’s address:

If to the Applebee’s Holding Company Guarantor:

Applebee’s SPV Guarantor LLC

450 North Brand Blvd., 7th Floor

Glendale, CA 91203.4415

Attention: General Counsel

Facsimile: 818-637-5362

If to the IHOP Holding Company Guarantor:

IHOP SPV Guarantor LLC

450 North Brand Blvd., 7th Floor

Glendale, CA 91203.4415

Attention: General Counsel

Facsimile: 818-637-5362

If to an Applebee’s Franchise Entity:

[INSERT NAME OF APPLEBEE’S FRANCHISE ENTITY]

450 North Brand Blvd., 7th Floor

Glendale, CA 91203.4415

Attention: General Counsel

Facsimile: 818-637-5362

 

21



--------------------------------------------------------------------------------

If to an IHOP Franchise Entity:

[INSERT NAME OF IHOP FRANCHISE ENTITY]

450 North Brand Blvd., 7th Floor

Glendale, CA 91203.4415

Attention: General Counsel

Facsimile: 818-637-5362

If to the Trustee:

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention: Agency & Trust-Applebee’s Funding LLC & IHOP Funding LLC

Email: Please call 888-855-9695 to obtain the Citibank, N.A. administrator’s
email address.

(b)    The Guarantors or the Trustee by notice to each other party may designate
additional or different addresses for subsequent notices or communications;
provided, however, the Guarantors may not at any time designate more than a
total of three (3) addresses to which notices must be sent in order to be
effective.

(c)    Any notice (i) given in person shall be deemed delivered on the date of
delivery of such notice, (ii) given by first-class mail shall be deemed given
five (5) days after the date that such notice is mailed, (iii) delivered by
facsimile shall be deemed given on the date of delivery of such notice,
(iv) delivered by overnight air courier shall be deemed delivered one
(1) Business Day after the date that such notice is delivered to such overnight
courier, (v) when posted on a password-protected website shall be deemed
delivered after notice of such posting has been provided to the recipient and
(vi) delivered by email shall be deemed delivered on the date of delivery of
such notice.

(d)    Notwithstanding any provisions of this Agreement to the contrary, the
Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Transaction Document.

8.3    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8.4    Successors. All agreements of each of the Guarantors in this Agreement
and each other Transaction Document to which it is a party shall bind its
successors and assigns; provided, however, no Guarantor may assign its
obligations or rights under this Agreement or any other Transaction Document,
except with the written consent of the Control Party. All agreements of the
Trustee in the Indenture and in this Agreement shall bind its successors as
permitted by the Transaction Documents.

 

22



--------------------------------------------------------------------------------

8.5    Severability. In case any provision in this Agreement or any other
Transaction Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

8.6    Counterpart Originals. The parties may sign any number of copies of this
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

8.7    Table of Contents, Headings, etc. The Table of Contents and headings of
the Sections of this Agreement have been inserted for convenience of reference
only, are not to be considered a part hereof, and shall in no way modify or
restrict any of the terms or provisions hereof.

8.8    Recording of Agreement. If this Agreement is subject to recording in any
appropriate public recording offices, such recording is to be effected by the
Guarantors and at their expense accompanied by an Opinion of Counsel (which may
be counsel to the Guarantors, the Trustee or any other counsel reasonably
acceptable to the Control Party (at the direction of the Controlling
Class Representative) and the Trustee) to the effect that such recording is
necessary either for the protection of the Secured Parties or for the
enforcement of any right or remedy granted to the Trustee under this Agreement.

8.9    Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

8.10    Submission to Jurisdiction; Waivers. Each of the Guarantors and the
Trustee hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantors or the
Trustee, as the case may be, at its address set forth in Section 8.2 or at such
other address of which the Trustee shall have been notified pursuant thereto;

 

23



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

8.11    Additional Guarantors. Each Additional Franchise Entity that is
designated to be an Additional Guarantor pursuant to Section 8.34 of the Base
Indenture shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Additional Franchise Entity of an Assumption
Agreement in substantially the form of Exhibit A hereto. Upon the execution and
delivery by any Additional Franchise Entity of such an Assumption Agreement, the
supplemental schedules attached to such Assumption Agreement shall be
incorporated into and become a part of and supplement the Schedules to this
Agreement and each reference to such Schedules shall mean and be a reference to
such Schedules as supplemented pursuant to each Assumption Agreement.

8.12    Currency Indemnity. Each Guarantor shall make all payments of amounts
owing by it hereunder in Dollars. If a Guarantor makes any such payment to the
Trustee or any other Secured Party in a currency (the “Other Currency”) other
than Dollars (whether voluntarily or pursuant to an order or judgment of a court
or tribunal of any jurisdiction), such payment shall constitute a discharge of
the liability of such party hereunder in respect of such amount owing only to
the extent of the amount of Dollars which the Trustee or such Secured Party is
able to purchase, with the amount it receives on the date of receipt. If the
amount of Dollars which the Trustee or such Secured Party is able to purchase is
less than the amount of such currency originally so due in respect of such
amount, such Guarantor shall indemnify and save the Trustee or such Secured
Party, as applicable, harmless from and against any loss or damage arising as a
result of such deficiency. This indemnity shall constitute an obligation
separate and independent from the other obligations contained in this Agreement,
shall give rise to a separate and independent cause of action, shall survive
termination hereof, shall apply irrespective of any indulgence granted by the
Trustee or such Secured Party and shall continue in full force and effect
notwithstanding any judgment or order in respect of any amount due hereunder or
under any judgment or order.

8.13    Acknowledgment of Receipt; Waiver. Each Guarantor acknowledges receipt
of an executed copy of this Agreement and, to the extent permitted by applicable
law, waives the right to receive a copy of any financing statement, financing
change statement or verification statement in respect of any registered
financing statement or financing change statement prepared, registered or issued
in connection with this Agreement.

8.14    Termination; Partial Release.

(a)    On the Termination Date, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Trustee and each
Guarantor shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Guarantors. At the request and sole expense of any

 

24



--------------------------------------------------------------------------------

Guarantor following any such termination, the Trustee shall deliver to such
Guarantor any Collateral held by the Trustee hereunder, and execute and deliver
to such Guarantor such documents as such Guarantor shall reasonably request to
evidence such termination.

(b)    Any partial release of Collateral hereunder requested by the Co-Issuers
in connection with any Permitted Asset Disposition shall be governed by
Section 14.17 of the Base Indenture.

8.15    Third Party Beneficiary. Each of the Secured Parties and the Controlling
Class Representative is an express third party beneficiary of this Agreement.

8.16 Entire Agreement.

This Agreement, together with the schedule hereto, the Indenture and the other
Transaction Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.

8.17    Amendment and Restatement.

The execution and delivery of this Agreement shall constitute an amendment and
restatement, but not a novation, of the Original Agreement and the obligations
and liabilities of the Guarantors under the Original Agreement and the pledge of
the Collateral made by the Guarantors thereunder to the Trustee. All Liens,
deeds of trust, mortgages, assignments and security interests securing the
Original Agreement and the obligations and liabilities of the Guarantors
relating thereto are hereby ratified, confirmed, renewed, extended, brought
forward and rearranged as security for the Co-Issuer Obligations, shall continue
without any diminution thereof and shall remain in full force and effect on and
after the Closing Date. The Guarantors hereby reaffirm all UCC financing
statements and continuation statements and amendments thereof filed and all
other filings and recordations made in respect of the Collateral and the Liens
and security interests granted under the Original Agreement and this Agreement
and acknowledge that all such filings and recordations were and remain
authorized and effective on and after the date hereof.

[Signature pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 

APPLEBEE’S SPV GUARANTOR LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

IHOP SPV GUARANTOR LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

APPLEBEE’S RESTAURANTS LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

IHOP RESTAURANTS LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

APPLEBEE’S FRANCHISOR LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

 

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

IHOP FRANCHISOR LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

IHOP PROPERTY LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

IHOP LEASING LLC

By:

 

/s/ Thomas H. Song

 

Name: Thomas H. Song

 

Title: Chief Financial Officer

 

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

CITIBANK, N.A., in its capacity as Trustee

 

By:

 

/s/ Jacqueline Suarez

 

Name: Jacqueline Suarez

 

Title: Senior Trust Officer

 

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

CONSENT OF CONTROL PARTY AND SERVICER:

Midland Loan Services, a division of PNC Bank, National Association, as Control
Party and as Servicer, hereby consents to the execution and delivery of this
Agreement by the parties hereto, and as Control Party hereby directs the Trustee
to execute and deliver this Agreement.

MIDLAND LOAN SERVICES,

a division of PNC Bank, National Association

 

By:

 

/s/ David A. Eckels

 

Name: David A. Eckels

 

Title: Senior Vice President

 

Signature Page to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Schedule 4.5

GUARANTOR OWNERSHIP RELATIONSHIPS

 

PLEDGED ENTITY

   OWNED BY   

PERCENTAGE

OWNERSHIP

 

Applebee’s Funding LLC

   Applebee’s SPV Guarantor LLC    100%

IHOP Funding LLC

   IHOP SPV Guarantor LLC    100%

Applebee’s Restaurants LLC

   Applebee’s Funding LLC    100%

Applebee’s Franchisor LLC

   Applebee’s Funding LLC    100%

IHOP Restaurants LLC

   IHOP Funding LLC    100%

IHOP Franchisor LLC

 

  

IHOP Funding LLC

 

  

100%

 

IHOP Property LLC

 

  

IHOP Funding LLC

 

  

100%

 

IHOP Leasing LLC

   IHOP Funding LLC    100%



--------------------------------------------------------------------------------

Exhibit A to

Amended and Restated

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                         , 20     (this
“Assumption Agreement”), made by                          a
                         (the “Additional Guarantor”), in favor of CITIBANK,
N.A., as Trustee and securities intermediary under the Indenture referred to
below (in such capacity, together with its successors, the “Trustee”). All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Base Indenture Definitions List attached to the Base Indenture (as defined
below) as Annex A thereto.

W I T N E S S E T H:

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company
(“Applebee’s Issuer”), IHOP Funding LLC, a Delaware limited liability company,
(“IHOP Issuer” and collectively with the Applebee’s Issuer, the “Co-Issuers” and
each, a “Co-Issuer”) and the Trustee have entered into that certain Base
Indenture dated as of September 30, 2014 (the “Original Base Indenture”);

WHEREAS, the Co-Issuers and the Trustee have entered into an amendment and
restatement of the Original Base Indenture, dated as of June 5, 2019 (as so
amended and restated, and the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, exclusive of any Series
Supplements, the “Base Indenture” and, together with all Series Supplements, the
“Indenture”), providing for the issuance from time to time of one or more Series
of Notes thereunder; and

WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have previously entered into the Guarantee and Collateral Agreement, dated as of
September 30, 2014, as amended and restated by that certain Guarantee and
Collateral Agreement, dated as of June 5, 2019 (as so amended and restated, and
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) in favor
of the Trustee for the benefit of the Secured Parties;

WHEREAS, the Base Indenture requires the Additional Guarantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 8.11 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and

 

A-1



--------------------------------------------------------------------------------

liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Co-Issuer Obligations, does (x) hereby create and grant to the Trustee for the
benefit of the Secured Parties a security interest in all of the Additional
Guarantor’s right, title and interest in and to the Collateral of the Additional
Guarantor in accordance with the terms of the Guarantee and Collateral Agreement
and subject to the exceptions set forth therein and (y) jointly and severally
with the other Guarantors, unconditionally and irrevocably hereby guarantee the
prompt and complete payment and performance by the Co-Issuers when due (whether
at the stated maturity, by acceleration or otherwise, but after giving effect to
all applicable grace periods) of the Co-Issuer Obligations. Each reference to a
“Guarantor” in the Guarantee and Collateral Agreement shall be deemed to include
the Additional Guarantor. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference. The information set forth in Annex 1-A hereto
(A) is true and correct as of the date hereof in all material respects and
(B) is hereby added to the information set forth in Schedule 4.5 to the
Guarantee and Collateral Agreement and such Schedule shall be deemed so amended.
The Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement applicable to it is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

2.    Representations of Additional Guarantor. The Additional Guarantor
represents and warrants to the Trustee for the benefit of the Secured Parties
that this Assumption Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

3.    Counterparts; Binding Effect. This Assumption Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which taken together shall
constitute a single contract. This Assumption Agreement shall become effective
when (a) the Trustee shall have received a counterpart of this Assumption
Agreement that bears the signature of the Additional Guarantor and (b) the
Trustee has executed a counterpart hereof. Delivery of an executed counterpart
of a signature page of this Assumption Agreement by .pdf file in an email shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

4.    Full Force and Effect. Except as expressly supplemented hereby, the
Guarantee and Collateral Agreement shall remain in full force and effect.

5.    Severability. In case any provision in this Agreement or any other
Transaction Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

A-2



--------------------------------------------------------------------------------

6.    Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 8.2 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the Additional Guarantor shall be given
to it at the address set forth under its signature below.

7.    Fees and Expenses. The Additional Guarantor agrees to reimburse the
Trustee for its reasonable and documented out-of-pocket expenses in connection
with the execution and delivery of this Assumption Agreement, including the
reasonable fees and disbursements of outside counsel for the Trustee.

8.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

By:

 

 

 

Name:

 

Title:

 

[Address]:

 

Attention:

 

Email:

 

AGREED TO AND ACCEPTED CITIBANK, N.A., in its capacity as Trustee

By:  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

Annex 1-A

GUARANTOR OWNERSHIP RELATIONSHIPS

 

ENTITY

 

  

OWNED BY

 

  

SUBSIDIARIES

 

    

 

  

    

 

  

    

 

 

A-5